COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-07-432-CR


DALLAS BO EDWARDS                                               APPELLANT

                                             V.

THE STATE OF TEXAS                                                    STATE

                                         ------------

            FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                         ------------

                         MEMORANDUM OPINION 1

                                         ------------

     Appellant Dallas Bo Edwards appeals from his conviction by a jury for

indecency with a child.2 The trial court sentenced appellant to twenty years’

confinement and a $10,000 fine in accordance with the jury’s assessment of

punishment. We affirm.


     1
         … See T EX. R. A PP. P. 47.4.
     2
       … The jury acquitted appellant of the offense of aggravated sexual
assault of a child.
      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion.       In his motion,

counsel avers that he has conducted a professional evaluation of the record and

after a thorough review of the applicable law has reached the conclusion that

there are no arguable grounds to be advanced to support an appeal of this

cause and that the appeal is frivolous. In his brief, counsel has reviewed the

history of the case, including detailing the evidence presented. Counsel’s brief

and motion meet the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record

demonstrating why there are no reversible grounds on appeal and referencing

any grounds that might arguably support the appeal. See Mays v. State, 904
S.W.2d 920, 922-23 (Tex. App.—Fort Worth 1995, no pet.).              Appellant

declined to file a pro se brief on his own behalf.

      In our duties as a reviewing court, we must conduct an independent

evaluation of the record to determine whether counsel is correct in determining

that the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991); Mays, 904 S.W.2d at 923.           Only then may we grant

counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82-83, 109
S. Ct. 346, 351 (1988).




                                       2
      We have carefully reviewed the appellate record and counsel’s brief. We

agree that the appeal is wholly frivolous and without merit. We find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827 (Tex. Crim. App. 2005). Therefore, we grant the motion to

withdraw filed by appellant’s counsel and affirm the trial court’s judgment.




                                          TERRIE LIVINGSTON
                                          JUSTICE

PANEL F: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: May 29, 2008




                                      3